Order entered February 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00997-CV

           NOYE DVONYOTTO AND KIMBERLY DVONOYOTTO, Appellant

                                               V.

        WELLS FARGO BANK, NATIONAL ASSOCIATION AS TRUSTEE FOR
            SECURITIZED ASSET BACKED RECEIVABLES, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                          Trial Court Cause No. JE-005-1746-2012

                                           ORDER
       The Court has before it appellee’s motion to dismiss this appeal because the reporter’s

record is overdue. We DENY the motion. We ORDER Antoinette Varela, court reporter for the

Collin County County Court at Law No. 5, to file, within fifteen days of the date of this order,

either the reporter’s record or written verification appellant has not made payment arrangements

for the reporter’s record. If we receive written verification appellant has not made payment

arrangements for the reporter’s record, this appeal will be submitted without a reporter’s record.

See TEX. R. APP. P. 37.3(c).



                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE